 655303 NLRB No. 100HAROLD M. PITMAN CO.1Following an investigation, the Regional Director for Region 22 issued areport recommending that the Board overrule all the challenges and objections.
In an unpublished decision dated October 23, 1990, the Board adopted the Re-
gional Director's recommendation to overrule challenges to the ballots cast by
Frank Anderson, Richard Pardi, Michael Mangerpan, Jose Vasquez, and Keith
Wynott. The Board also adopted the Regional Director's recommendation to
overrule the Union's objections alleging that the Employer improperly granted
benefits to certain employees and interfered with employee free choice by dis-
criminating against certain employees, and alleging that the Board agent con-
ducting the election improperly refused to accept challenges to five ballots.
However, the Board determined that challenges to ballots cast by employees
Frank Olivo and LanFranco Catanzaro, together with a unit packing objection,
raised substantial and material issues best resolved by a hearing and remanded
this proceeding to the Regional Director for a hearing.2The Union has excepted to some of the hearing officer's credibility find-ings. The Board's established policy is not to overrule a hearing officer's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Stretch-Tex Co., 118 NLRB 1359,1361 (1957). We find no basis for reversing the findings.3The hearing officer noted that Olivo's name did not appear on payrollrecords after February 23, 1990, but that Olivo testified that he did not quit
his job until March 5 or 7, 1990. Contrary to the hearing officer, we perceive
no ``discrepancy'' from this evidence. Several witnesses, including Olivo, tes-
tified without contradiction that Olivo took a prescheduled vacation starting
the week before the election and quit the week following the election while
still on vacation. Pursuant to the Employer's vacation policies, newly hired
employees like Olivo would not have accrued paid vacation time after only
a few months at the job. Under the Board's procedures, an employee absent
from work on election day for one of the reasons specified in the direction
of election, including vacation, is nevertheless eligible to vote.Harold M. Pitman Company and Ronald Stenten,Petitioner and Local 560, International Broth-
erhood of Teamsters, Chauffeurs, Warehouse-
men and Helpers of America, AFL±CIO. Case22±RD±983July 5, 1991DECISION AND DIRECTIONBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYThe National Labor Relations Board, by a three-member panel, has considered determinative challenges
and objections in an election held March 1, 1990 and
the hearing officer's report recommending disposition
of them.1The election was conducted pursuant to aStipulated Election Agreement, and the tally of ballots
shows 10 for and 8 against the Union, with 7 chal-
lenged ballots, a number sufficient to affect the results.The Board has reviewed the record in light of theexceptions and briefs and adopts the hearing officer's
findings2and recommendations only to the extent con-sistent with this decision.The hearing officer recommended, inter alia, that theUnion's challenges to the ballots cast by employees
Frank Olivo and LanFranco Catanzaro be sustainedbased on his findings that the employees subjectively
intended to quit their employment with the Employer
shortly after the election. We disagree.The record shows that both employees were em-ployed by the Employer on the eligibility date and thedate of the election.3Moreover, the credited testimonyreveals that these individuals were employed in posi-
tions within the unit and that the Employer considered
them permanent employees. Nevertheless, the hearing
officer found that they were not eligible to vote in the
election. The sole basis for this finding was the hear-
ing officer's determination that Olivo and Catanzaro
intended at the time of the election to quit their em-
ployment with the Employer and return to their regular
businesses. The hearing officer therefore viewed these
employees as analogous to seasonal employees and
concluded that they did not share a community of in-
terest with the Employer's permanent employees.Contrary to the hearing officer, the Board has longheld that an employee's intention to quit after the elec-
tion does not affect his or her eligibility. PersonalProducts Corp., 114 NLRB 959, 961 (1955). See alsoComputed Time Corp., 228 NLRB 1243, 1250±1251(1977), modified other grounds 587 F.2d 790 (5th Cir.
1979) (employees eligible even though they announced
intention to quit 1 week prior to election). As pre-
viously noted, the record establishes no other basis for
finding that these employees are not eligible voters.
Accordingly, we overrule the challenges to their bal-
lots.DIRECTIONITISDIRECTED
that the Regional Director for Re-gion 22 shall, within 14 days of this Decision and Di-
rection, open and count the ballots of LanFranco
Catanzaro, Frank Olivo, Frank Anderson, Richard
Pardi, Michael Mangerpan, Jose Vasquez, and Keith
Wynott, and thereafter prepare and cause to be served
on the parties a revised tally of ballots, on the basis
of which he shall issue an appropriate certification.ITISFURTHERDIRECTED
that this matter be re-manded to the Regional Director for Region 22 for fur-
ther processing consistent with this decision.